SENTENCIA
Con anterioridad al 15 de agosto de 1999, cualquier persona jurídica que directa o indirectamente hiciera contri-buciones en exceso de las cantidades permitidas por la Ley Electoral a un partido político, a un candidato de un par-tido político o a un candidato independiente, cometía un delito grave. Esto era así en virtud de las disposiciones del Art. 8.012 de la referida Ley Electoral(1) —el cual estable-cía una multa de $5,000 — (2) y de las entonces disposiciones del Art. 12 del Código Penal de Puerto Rico, 33 L.P.R.A. ant. see. 34. En este último se establecía, en lo pertinente, que se consideraría delito menos grave todo delito en que la multa por imponerse no excediera de $500.
El 15 de agosto de 1999 entró en vigor la Ley Núm. 252 (33 L.P.R.A. see. 3044), la cual enmendó el antes citado Art. 12 del Código Penal y aumentó la suma de $500 a $5,000; esto es, desde esa fecha únicamente se considerará como delito grave aquel que provea para una multa en exceso de $5,000.
*26Esta acción legislativa tuvo el efecto automático e inme-diato de convertir la convicción por infracción al Art. 8.012 de la Ley Electoral, ante, en un delito menos grave, ya que la Asamblea Legislativa, pudiendo hacerlo, no modificó de forma alguna las disposiciones de dicho estatuto.
I
Entre los meses de febrero a mayo de 2001, el Estado presentó cinco denuncias contra la recurrida Maxon Engineering Services, Inc. (Maxon Engineering), por alegada-mente haber violado las disposiciones del Art. 8.012 de la Ley Electoral, ante, durante 1996,1997,1998,1999 y 2000.
Maxon Engineering levantó —en virtud de las disposi-ciones del Art. 78 del Código Penal de Puerto Rico,(3) el cual establece el término prescriptivo de un año para los delitos menos graves— la defensa de prescripción en cuanto a las denuncias referentes a 1996, 1997, 1998 y 1999. El Estado —no obstante voluntariamente solicitar el desistimiento de la denuncia correspondiente a 1999, por razón de entender que el delito para ese año había prescri-to— se opuso al planteamiento de la corporación en cuanto a las denuncias correspondientes a 1996, 1997 y 1998. Ar-gumentó que, respecto a dichos años, era aplicable el es-tado de derecho entonces vigente; esto es, que era aplicable el término de cinco años de prescripción establecido con relación a los delitos graves ya que, para entonces, dichos delitos eran considerados como graves.
El Tribunal de Primera Instancia, Sala Superior de San Juan, desestimó las denuncias presentadas en 1996, 1997 y 1998, por éstas estar prescritas. El Estado acudió ante el Tribunal de Circuito de Apelaciones, el cual confirmó la actuación del tribunal de instancia. Aún insatisfecho, el Estado acudió ante este Tribunal, imputándole al foro ape-*27lativo intermedio haber errado al interpretar el alcance del Art. 4 del Código Penal, 33 L.P.R.A. see. 3004, específica-mente en lo relativo a la prescripción de la acción penal.
Expedimos el auto de certiorari presentado. Estando en posición de resolver el recurso, procedemos a hacerlo. Confirmamos.
HH h-i
Como es sabido, la prescripción en el ámbito penal con-siste en la extinción de la responsabilidad penal mediante el transcurso de un período de tiempo sin que el delito sea perseguido o sin que la pena sea ejecutada. Pueblo v. Martínez Rivera, 144 D.P.R. 631, 640 (1997). Esta defensa de prescripción puede ser levantada en cualquier momento. Pueblo v. Vallone, Jr, 133 D.P.R. 427, 430 (1993). El propó-sito fundamental que se persigue es informar al acusado, con suficiente antelación, de la intención de procesarle y de la naturaleza del delito que le puede ser imputado. De esta forma se evita un menoscabo en su oportunidad de defen-derse antes de que la evidencia disponible para establecer su inocencia desaparezca por el transcurso del tiempo. Pueblo v. Tribunal Superior, 84 D.P.R. 24, 27 (1961).
De ordinario, y como norma general, la ley aplicable será la vigente al momento de la comisión de los hechos. No obstante, debe mantenerse presente que el Art. 4 del Código Penal de Puerto Rico, ante, establece que:
Las leyes penales no tienen efecto retroactivo, salvo en cuanto favorezcan a la persona imputada de delito.
Si la ley vigente al tiempo de cometerse el delito fuere dis-tinta de la que exista al imponerse la sentencia, se aplicará siempre la más benigna.
Si durante la condena se aprobare una ley más benigna en cuanto a la pena o al modo de ejecución la misma se limitará a lo establecido por esa ley.
En los casos de la presente sección los efectos de la nueva ley operarán de pleno derecho. (Enfasis suplido.)
*28La controversia planteada es sencilla. Debemos resolver si, bajo los hechos y el derecho antes señalados, la recu-rrida Maxon Engineering puede o no invocar el período prescriptivo más corto —un (1) año— aplicable a los delitos menos graves, en virtud de la enmienda sufrida por el Art. 12 del Código Penal, mediante la Ley Núm. 252 del 15 de agosto de 1999, ante. Contestamos en la afirmativa.
Conforme el mandato del antes transcrito Art. 4 del Có-digo Penal, ante, cualquier acusado de delito público tiene derecho a recibir el beneficio provisto por una ley posterior, siempre que éste resulte más favorable que lo dispuesto en la ley vigente al momento de la supuesta comisión de los hechos. Pueblo v. Caballero Rodríguez, 109 D.P.R. 126, 129 (1979).
Esa, precisamente, es la situación a la que nos enfren-tamos en el caso de autos. El delito que se le imputa haber cometido a Maxon Engineering, durante 1996, 1997 y 1998, originalmente era considerado como un delito grave. La Ley Núm. 252, ante, cambió esa clasificación y lo con-virtió en delito menos grave. Maxon Engineering tiene de-recho al beneficio provisto por dicha legislación.
Por los fundamentos antes expresados, se dicta senten-cia confirmatoria de la emitida por el Tribunal de Circuito de Apelaciones en el presente caso.
El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri. El Juez Presidente Señor Andréu García no intervino.
— O —

 16 L.P.R.A. see. 3362.


 La Ley Núm. 113 del 6 de julio de 2000 enmendó esta disposición de ley para prohibir todas las contribuciones en dinero.


 33 L.P.R.A. see. 3412.